             Case 2:18-cv-01543-RAJ Document 46 Filed 12/05/18 Page 1 of 4

                                                               Honorable Judge Richard A. Jones


 1
 2
 3
 4

 5
 6
 7                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     BOMBARDIER INC.,                                        No. 2:18-cv-01543-RAJ
 9
                           Plaintiff,                        RE-NOTE OF PLAINTIFF’S
10                                                           MOTION FOR PRELIMINARY
                   v.
                                                             INJUNCTION
11
     MITSUBISHI AIRCRAFT CORPORATION,                        RE-NOTED ON MOTION
12   MITSUBISHI AIRCRAFT CORPORATION                         CALENDAR:
     AMERICA INC., AEROSPACE TESTING                         JANUARY 4, 2018
13
     ENGINEERING & CERTIFICATION INC.,
14   MICHEL KORWIN-SZYMANOWSKI,
     LAURUS BASSON, MARC-ANTOINE
15   DELARCHE, CINDY DORNÉVAL, KEITH
     AYRE, AND JOHN AND/OR JANE DOES 1-
16   88,
17                         Defendants.
18
19          TO:            THE CLERK OF THE COURT

20          AND TO:        ALL PARTIES

21          Please take notice that Plaintiff Bombardier Inc. is re-noting its Motion for

22   Preliminary Injunction (Docket No. 4), previously re-noted for December 14, 2018, to

23   January 4, 2019. Plaintiff requests that the Court update the docket accordingly with the new

24   noting date of January 4, 2019.

25
26
27


     RE-NOTE OF MOTION FOR PI (2:18-cv-01543-
     RAJ) - 1
            Case 2:18-cv-01543-RAJ Document 46 Filed 12/05/18 Page 2 of 4




 1          Dated this 5th day of December, 2018.

 2
                                                CHRISTENSEN O'CONNOR
 3                                              JOHNSON KINDNESSPLLC
 4

 5
 6                                              s/ Brian F. McMahon
                                                John D. Denkenberger, WSBA No.: 25,907
 7
                                                Brian F. McMahon, WSBA No.: 45,739
 8                                              Christensen O’Connor Johnson KindnessPLLC
                                                1201 Third Avenue, Suite 3600
 9                                              Seattle, WA 98101-3029
                                                Telephone: 206.682.8100
10                                              Fax: 206.224.0779
11                                              E-mail: john.denkenberger@cojk.com,
                                                brian.mcmahon@cojk.com, litdoc@cojk.com
12
                                                Attorneys for Plaintiff Bombardier Inc.
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27


     RE-NOTE OF MOTION FOR PI (2:18-cv-01543-
     RAJ) - 2
             Case 2:18-cv-01543-RAJ Document 46 Filed 12/05/18 Page 3 of 4




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on December 5, 2018, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to the

 4   following:

 5   Jerry A. Riedinger             Mack H. Shultz                    Mary Z. Gaston
 6   PERKINS COIE LLP               PERKINS COIE LLP                  PERKINS COIE LLP
     Email:                         Email:                            Email:
 7   JRiedinger@perkinscoie.com     MShultz@perkinscoie.com           MGaston@perkinscoie.com
     docketsea@perkinscoie.com      docketseapl@perkinscoie.com       docketsea@perkinscoie.com
 8   lshaw@perkinscoie.com          sbilger@perkinscoie.com           jstarr@perkinscoie.com
     sporter@perkinscoie.com
 9
10   James Sanders                  Shylah R. Alfonso
     PERKINS COIE LLP               PERKINS COIE LLP
11   Email:                         Email:
     JSanders@perkinscoie.com       SAlfonso@perkinscoie.com
12   RBecken@perkinscoie.com        docketsea@perkinscoie.com
13   docketsea@perkinscoie.com
     jdavenport@perkinscoie.com
14
     Attorneys for Mitsubishi Aircraft Corporation America Inc.
15
16
     Richard J. Omata                                Mark A. Bailey
17   KARR TUTTLE CAMPBELL                            KARR TUTTLE CAMPBELL
     Email: romata@karrtuttle.com                    Email: mbailey@karrtuttle.com
18   jnesbitt@karrtuttle.com                         jsmith@karrtuttle.com
     swatkins@karrtuttle.com                         mmunhall@karrtuttle.com
19
                                                     sanderson@karrtuttle.com
20
     Attorneys for Aerospace Testing Engineering & Certification Inc., Michel Korwin-
21   Szymanowski, Laurus Basson, and Cindy Dornéval
22

23                                               s/Brian F. McMahon____________________
                                                 John D. Denkenberger, WSBA No.: 25,907
24                                               Brian F. McMahon, WSBA No.: 45,739
                                                 Christensen O’Connor Johnson KindnessPLLC
25                                               1201 Third Avenue, Suite 3600
                                                 Seattle, WA 98101-3029
26
                                                 Telephone: 206.682.8100
27                                               Fax: 206.224.0779


     RE-NOTE OF MOTION FOR PI (2:18-cv-01543-
     RAJ) - 3
            Case 2:18-cv-01543-RAJ Document 46 Filed 12/05/18 Page 4 of 4



                                                E-mail: john.denkenberger@cojk.com,
 1                                              brian.mcmahon@cojk.com, litdoc@cojk.com
 2
                                                Attorneys for Plaintiff Bombardier Inc.
 3
 4

 5
 6
 7
 8
 9
10

11
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27


     RE-NOTE OF MOTION FOR PI (2:18-cv-01543-
     RAJ) - 4
